Citation Nr: 0020124	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  94-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to an increased schedular rating for 
bilateral otitis media, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1959.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for low back disability in January 
1967 and informed the veteran of its decision and of his 
right to appeal in February 1967.  No timely appeal was 
filed.  
The RO also granted service connection for otitis media and 
assigned a noncompensable rating at that time.  

In August 1992, the veteran applied to reopen the claim for 
service connection for low back disability and for an 
increased rating for his service-connected otitis media.  In 
September 1992, the RO increased the veteran's disability 
rating for his service-connected otitis media to 10 percent.  
The RO denied the veteran's claim for service connection for 
low back disability on the basis of a lack of new and 
material evidence.  The veteran appealed both of its 
decisions.  

In his November 1992 notice of disagreement to the September 
1992 determinations, the veteran raised the matters of 
entitlement to service connection for sinusitis, allergic 
rhinitis and a throat disability.  The RO denied such claims 
in January 1993, and advised the veteran of its decisions and 
of his right to appeal in February 1993.  The RO denied 
service connection for tinnitus in September 1993 and advised 
the veteran of its decision and of his right to appeal 
October 1993.  The RO again denied service connection for 
tinnitus in December 1994.  In January 1995, it advised the 
veteran of its decision and of his right to appeal.  The 
veteran did not express disagreement with any of these 
decisions.  

In December 1994, the RO denied the veteran's claim of 
entitlement to service connection for service connection for 
a bilateral hearing loss disability.  In January 1995, it 
advised the veteran of its decision and of his right to 
appeal.  The veteran did not express disagreement with that 
decision.  Subsequently, the RO received and considered a 
December 1999 VA ear, nose, and throat examination report 
which indicated that it was at least as likely as not that 
the veteran had sensorineural and conductive hearing loss 
disability which was related to service.  The RO considered 
assigning the veteran a separate compensable rating for 
hearing loss disability, see the February 2000 Supplemental 
Statement of the Case, but found that one was not warranted.  
In the absence of an appeal on the issue of entitlement to 
service connection for bilateral hearing loss, the Board has 
no jurisdiction of that decision.    

The Board of Veterans' Appeals (Board) has no jurisdiction 
over the matters of entitlement to service connection for 
sinusitis, allergic rhinitis, a throat disorder and tinnitus, 
because the veteran did not appeal the RO's decisions on 
those matters.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991); 
38 C.F.R. §§ 20.200, 2.0202, 20.302 (1999).

The Board notes that the case has been remanded three times 
to the RO, in March 1996 and in May and September 1997.  All 
three remands were, at lest in part directed at providing the 
veteran with a personal hearing.  The veteran, however, 
failed to appear for a travel board hearing in June 2000.  To 
the Board's knowledge, the veteran has offered no explanation 
as to why he was unable to appear and he has since made no 
request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn. 
See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  The RO denied service connection for low back disability 
in January 1967 and advised the veteran of its decision and 
of his right to appeal it within one year thereof in February 
1967.  The veteran did not appeal that decision.

2.  Since January 1967, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the low back disability claim has not 
been submitted.

3.  The veteran has chronic otitis media which has been 
suppurative during the rating period.

CONCLUSIONS OF LAW

1.  As new and material evidence has not been received, the 
prior January 1967 RO rating decision denying service 
connection for low back disability remains final, and the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).

2.  The criteria for a schedular disability rating in excess 
of 10 percent for bilateral otitis media have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.87, 
Diagnostic Code 6200 (1998 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for a low back disability.  He also seeks an 
increased disability rating for his service-connected otitis 
media, which is currently evaluated as 10 percent disabling.  

In the interest of clarity, the Board will separately discuss 
the issues presented on appeal.

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for low back 
disability.

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1999).

Finality/new and material evidence

In the RO's January 1967 rating decision, the veteran's claim 
of entitlement to service connection was denied by the RO.  
He did not appeal that decision, so it became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

Notwithstanding the finality of the January 1967 RO rating 
decision, the Board is permitted to reopen a claim that has 
previously been denied by the RO if evidence that is both new 
and material concerning the claim is submitted or obtained.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  
Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the last final 
rating decision.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered, and in order for the 
evidence to be new and material, it must make up for the 
evidence which was lacking at the time of the prior decision.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996); see Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); Hodge.  

In determining whether to reopen a previously and finally 
denied claim, a three-step analysis was recently announced by 
the United States Court of Appeals for Veterans Claims 
(Court).  Elkins v. West, 12 Vet. App. 209 (1999). Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C.A. 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. 5107(a) (West 1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that VA's duty to assist under 38 U.S.C.A. 5107(b) 
(West 1991) has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999).

Factual background

The "old" evidence

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the unappealed January 1967 RO 
rating decision.

At the time of the January 1967 RO rating decision, service 
medical records were of record.  They revealed treatment for 
back pain in December 1956, in August and September 1957, and 
in April and May 1959.  X-rays were negative in May 1959.  
On service discharge examination in October 1959, the veteran 
reported a history of back pain since 1957, but that he had 
been asymptomatic for the past three months.  Clinically, his 
spine was negative.  

No back treatment or diagnoses were shown between service 
discharge and 1966.  

On VA orthopedic examination in December 1966, the veteran 
reported in-service and post-service back pain.  After 
clinical examination, the diagnoses were normal dorsal and 
lumbar spine; back disability not found.

The January 1967 rating decision

In January 1967, the RO denied service connection for low 
back disability, finding that the veteran had back trouble in 
service, but no back disability was identified on VA 
examination in December 1966.

The additional evidence

Evidence received since the RO's January 1967 decision 
includes a number of private medical records which were 
received in September 1992.  March 1972 private medical 
records show that the veteran had recently been in a 
motorcycle accident and that he had landed on his left 
shoulder and that the motorcycle had fallen on him.  He also 
had complaints of pain in his ribs and back, and sutures were 
removed.  February 1975 private medical records show 
treatment for back pain.
March 1987 private medical records show initial treatment for 
low back strain after the veteran had been shoveling snow.  
Later that month, he was doing better.  In May 1987, physical 
therapy was discontinued, according to a private medical 
record.  

Analysis

In order for additional evidence to be new and material, it 
should be so significant, either when viewed alone or in 
conjunction with the other evidence, that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge.  In evaluating the evidence, 
statements are presumed to be true unless such are patently 
incredible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The January 1967 RO rating decision in essence denied the 
veteran's claim for service connection for a low back 
disability because while the medical evidence then of record 
showed in-service treatment for back pain, a current back 
disability was not shown by competent medical evidence then 
of record.  

Thus, in order to be considered to be new and material, 
evidence added to the record since the January 1967 rating 
decision should competently show current low back disability 
and a nexus between it and service.  Evans.

The evidence which has been received in an attempt to reopen 
consists of private medical records from the 1980's showing 
treatment for low back problems, but not diagnosing a low 
back disability.  There is no recent medical evidence which 
demonstrates a current back disability.  Indeed, the most 
recent medical evidence, which appears to document an acute 
and transitory back problem after the veteran shoveled snow 
in March 1987, is now over 13 years old.  

In short, no medical evidence which has been added to the 
record indicates that the veteran has a current low back 
disability.  As such, the medical evidence pertaining to the 
veteran's low back is not new or material under 38 C.F.R. § 
3.156; see also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The fact that the veteran has applied to reopen his claim 
suggests that he feels that he has a current low back 
disability and that it is related to service.  However, since 
he is a layperson, his belief that he has a current low back 
disability is not a  competent medical opinion and does  not 
constitute either new or material evidence to reopen the 
claim.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection. In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
stated: "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C. 5108."  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

In summary, since new and material evidence has not been 
received since the prior final denial in January 1967, the 
veteran's claim may not be reopened.  The January 1967 RO 
decision remains final and the benefit sought on appeal 
remains denied.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (1999).

Additional matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that:

...when a veteran has made an application to reopen 
a claim and the Secretary is on notice of evidence 
which may prove to be new and material, but has 
not been submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] § 5103 to 
inform the veteran of the evidence that is 
"necessary to complete the application."  
Graves, 8 Vet. App at 525.

In order to satisfy these requirements, the veteran in this 
case must submit medical evidence of currently diagnosed low 
back disability, as well as medical evidence connecting such 
current low back disability to his military service.  By this 
decision, the Board is informing the veteran of the type of 
evidence which may be considered to be new and material.

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
obtained that would constitute new and material evidence.  
Therefore, no additional VA action is necessary.  Robinette 
v. Brown, 8 Vet. App. 69 (1995), Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.159 (1999).


2.  Entitlement to an increased disability rating for 
bilateral otitis media, currently evaluated as 10 percent 
disabling.

Relevant Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective June 10, 1999, during the pendency of this appeal, 
38 C.F.R. Part 4 was amended with regard to evaluating 
hearing impairment and other diseases of the ear.  64 Fed. 
Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 4.85-
4.87). The Court has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to June 10, 1999, a 10 percent evaluation was assigned 
for otitis media during the continuance of the suppurative 
process.  This rating was to be combined with ratings for 
loss of hearing.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(1998).    
After June 10, 1999, the schedular criteria provide that 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) during suppuration or with 
aural polyps warrants a 10 percent evaluation.  38 C.F.R. § 
4.87, Diagnostic Code 6200 (1999).  A note following the 
rating criteria indicates that hearing loss should be 
separately evaluated.

The RO considered the change in regulations in February 2000.   
The Board finds, therefore, that it may proceed with a 
decision in this case without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual background

The veteran's service medical records show treatment for ear 
ache and otitis externa.

A VA ear, nose, and throat examination in October 1966 
revealed that the veteran had retracted eardrums and that 
both tympanic membranes had healed perforations.  The 
diagnosis was residuals of bilateral otitis media.

On private evaluation in June 1990, the veteran was having a 
problem with drainage from an ear.  Follow-up in six to eight 
weeks was planned.  On private evaluation in March 1991, the 
veteran had marked scarring in both ear canals, and of his 
eardrums.  

On VA ear, nose, and throat examination in May 1993, the 
veteran reported a history of chronic ear infections and 
surgeries for tube placement in both eardrums.  Clinically, 
the right internal ear space had no evidence of fluid.  The 
left tympanic membrane had a central perforation, and some 
otorrhea was present in the left ear's middle ear space.  The 
impression was left tympanic membrane perforation with 
otorrhea.  The veteran was to be placed on culture specific 
antibiotics and eardrops in an attempt to resolve the left 
middle ear infection.  

A VA ear, nose, and throat examination was conducted in 
December 1999.  A history of 10 to 15 sets of PE tubes being 
placed in the veteran's eardrums in the past, the last time 
in 1993, was reported.  No other ear surgery other than 
myringotomy with PE tube placement was reported.  Clinically, 
the external auditory canals were clean and dry, and the 
tympanic membranes were without abnormalities.  The mastoids 
were nontender and there was no evidence of active ear 
disease or of infection in the middle ear or inner ear.  The 
impression was no evidence of active middle ear disease.  The 
examiner went on to state that "it is also as likely as not 
that [the veteran's] sensorineural hearing loss resulted from 
loud noise exposure during active military duty.  It is also 
as likely as not that the conducive component of the hearing 
loss resulted during active military duty."  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

A claim for a rating greater than is assigned is generally 
regarded as a new claim and is subject to the well-
groundedness requirement of 38 U.S.C.A. § 5107(a) (West 
1991).  In order to present a well-grounded claim for an 
increased rating of a service-connected disability, a veteran 
need only submit his or her competent testimony that 
symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the 
last evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994).  The veteran has alleged essentially that his 
symptoms have become worse.  The Board thus concludes that 
the veteran has presented a well-grounded claim for an 
increased rating for his service-connected otitis media.  

Once a claim has been determined to be well grounded, VA has 
a duty to assist the veteran with the development of evidence 
to support his claim.  38 U.S.C.A. § 5107(a).  As noted in 
the Introduction, this case has been remanded three times.  
The veteran failed to report without explanation for a 
scheduled travel Board hearing in June 2000.  Pursuant to the 
Board's most recent remand, in September 1997, a VA 
examination of the veteran's ears was completed in December 
1999 and the results of this examination are of record and 
have been described by the Board above. There is no 
indication in the examination report or elsewhere in the 
record that the veteran has been receiving medical treatment 
for his ear problems.    

In December 1996, the veteran indicated that he would submit 
additional evidence in support of his claim, but he did not.  
There is no indication that there are additional records 
which would aid in its decision under the circumstances of 
the veteran's case.  The Board concludes that the record is 
adequate for rating purposes and that there is no further 
duty to assist the veteran in developing his claim under 38 
U.S.C.A. § 5107(a).  
 
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

i.  Schedular rating

Under the current schedular criteria, a 10 percent rating is 
warranted for chronic suppurative otitis media during 
suppuration, or with aural polyps.  Similarly, under the 
former schedular criteria, a 10 percent disability rating is 
warranted for otitis medical during the continuance of the 
suppurative process.  Ten percent is the maximum schedular 
rating assignable for chronic suppurative otitis media under 
both the current and former schedular criteria. 

In this case, the veteran has chronic suppurative otitis 
media, as shown by the clinical evidence.  He has also had 
suppuration shown clinically during the course of his claim.  
However, ten percent is the maximum schedular rating which 
can be assigned for chronic suppurative otitis media under 
for current and former Diagnostic Code 6200 of the rating 
schedule.  Accordingly, a higher schedular disability rating 
cannot be assigned.  

ii.  Esteban considerations

As discussed above, the recent changes to Diagnostic Code 
6200 include separate evaluation of hearing loss.  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.
The Board has therefore considered whether the veteran's 
hearing loss should be assigned a separate disability rating.

There is no evidence which associates the veteran's hearing 
loss with his service-connected otitis media.  On the 
contrary, the report of December 1999 VA examination, which 
was conducted in response to the Board's September 1997 
remand, included the examiner's specific conclusion that the 
veteran's hearing loss was related to his service, not to the 
service-connected otitis media. 

In February 2000, based on the June 1999 revision to 
Diagnostic Code 6200, the RO considered assigning the veteran 
a separate compensable rating for hearing loss disability  
The RO determined that a separate evaluation was not 
warranted, evidently because the veteran's hearing loss did 
not meet the regulatory requirements for a disability under 
38 C.F.R. § 3.385.  Cf. Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).  The Board believes that a more correct basis for 
not assigning a separate disability evaluation for the 
veteran's hearing loss under either Diagnostic Code 6200 or 
Esteban is that the medical evidence in this case does not 
demonstrate that the veteran's hearing loss is in any way 
associated with his otitis media.

The Board notes in this connection that, as discussed in the 
Introduction, in December 1994 the RO denied service 
connection for bilateral hearing loss disability.  The 
veteran did not express disagreement with that decision, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  If the veteran wishes to pursue the 
matter of entitlement to service connection for bilateral 
hearing loss as being directly due to his military service 
based on the report of the December 1999 VA examination, he 
is of course free to do so.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156, 3.385.     


iii.  Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOGCPREC 6-96 (finding that the Board may address 
extraschedular ratings, provided that the RO has fully 
adjudicated the issues and followed appropriate appellate 
procedure).  Bagwell left intact, however, a prior Court 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321(b) (1999).  

In this case, the RO has not considered the matter of an 
extraschedular evaluation.  Accordingly, the Board is without 
authority to so do at this time.  Consequently, the Board 
refers this matter to the RO for initial consideration. 


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
low back disability is not reopened.

The claim of entitlement to a disability rating in excess of 
10 percent for bilateral otitis media is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 



